Citation Nr: 1456046	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  09-18 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service-connection for an acquired psychiatric disability, to include as secondary to service-connected status post right shoulder injury, post-operative labral repair and capsulorraphy.

2.  Entitlement to an increased rating for status post right shoulder injury, post-operative labral repair and capsulorraphy, rated as 30 percent disabling prior to October 1, 2011, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served in the U.S. Naval Reserve from June 1993 to March 2002.

This matter came to the Board of Veterans' Appeals (Board) on appeal from December 2007 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO's) in Huntington, West Virginia, and Atlanta, Georgia, respectively.  As set forth above, the appellant's claim is in the jurisdiction of the Atlanta RO.

In the December 2007 rating decision referenced above, the RO, inter alia, denied service connection for an acquired psychiatric disability.  In the May 2010 rating decision referenced above, the RO denied a disability rating in excess of 30 percent for the appellant's service-connected right shoulder disability.  The appellant duly appealed both determinations via his submission of timely VA Forms 9 in May 2009 and August 2010, respectively.  

While the appellant's appeal of these issues was pending, in a July 2011 rating decision, the RO reduced the rating for the appellant's service-connected right shoulder disability to 20 percent, effective October 1, 2011.  The appellant submitted a notice of disagreement with the RO's determination in July 2011.  

In January 2013, the appellant and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the appellant's Virtual VA file.  

In an April 2013 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability.  The Board also remanded the following issues for additional evidentiary development and due process considerations:  entitlement to service connection for an acquired psychiatric disability; entitlement to a rating in excess of 30 percent for status post right shoulder injury, post-operative labral repair and capsulorraphy, for the period prior to October 1, 2011; and entitlement to a rating in excess of 20 percent for status post right shoulder injury, post-operative labral repair and capsulorraphy, on or after October 1, 2011.  Additionally, the Board remanded the issue of whether the reduction of the disability rating for status post right shoulder injury, post-operative labral repair and capsulorraphy, from 30 percent to 20 percent, effective from October 1, 2011, was proper, for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

Pursuant to the Board's remand instructions, the RO issued a Statement of the Case addressing the reduction issue in August 2014.  The appellant, however, did not thereafter perfect an appeal with respect to this issue.  Thus, the remaining issues in appellate status are as reflected on the cover page of this decision.  

The issue of entitlement to an increased rating for status post right shoulder injury, post-operative labral repair and capsulorraphy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant's current acquired psychiatric disability, adjustment disorder with depressed mood, is caused by or a result of his service-connected right shoulder disability.  



CONCLUSION OF LAW

Adjustment disorder with depressed mood is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

The appellant seeks service connection for a psychiatric disability, secondary to his service-connected right shoulder disability.  Specifically, he claims that, after he was medically discharged from service for a right shoulder disability, he became depressed, developed mood swings, and often considered just giving up on life.  

The record in this case includes the appellant's service treatment records which are entirely negative for findings of a psychiatric disability.  These records do show that, in March 2002, a Physical Evaluation Board determined that the appellant was unfit for full duty due to chronic right shoulder pain, status post right shoulder slap tear repair and capsular heat shrinkage.  

The post-service record on appeal includes VA clinical records showing that, in August 2004, the appellant sought treatment, stating that he had been feeling extremely depressed.  He was referred for psychiatric evaluation.  In September 2004, he reported anxiety and depression symptoms.  He indicated that he had no prior history of treatment for mental illness.  In December 2004, the appellant was evaluated in the VA psychiatry clinic.  He reported that, although he had been trying to maintain his composure, he had felt stressed out since hurting his shoulder in service and it was affecting his morale.  He was diagnosed as having adjustment disorder with depressed mood.  In March 2005, the appellant reported turmoil in his life.  He felt depressed over his medical situation.  The diagnosis was again adjustment disorder with depressed mood.  Subsequent VA clinical records show that the appellant was thereafter followed in the mental health clinic for his adjustment disorder.  See e.g. VA clinical records of September 7, 2006; December 28, 2006; June 28, 2007; and August 28, 2007.  

The appellant was afforded a VA psychiatric examination in October 2007, at which the examiner noted that the appellant was preoccupied with physical symptoms and seemed to want to stress how much pain he was experiencing.  The examiner indicated that the appellant's attempt to exaggerate physical symptoms suggested a personality disorder.  The diagnoses were malingering and personality disorder, not otherwise specified.  

Subsequent VA clinical records show continued treatment for adjustment disorder with depressed mood, as well as insomnia and depressive disorder, not otherwise specified.  

The appellant again underwent a VA psychiatric examination in May 2013.  After examining the appellant and reviewing the available records, the examiner diagnosed the appellant as having adjustment disorder with depressed mood and a personality disorder not otherwise specified.  The examiner further indicated that, although the record contained notations of insomnia and the appellant reported symptoms of irritability, fluctuating levels of energy and motivation, and disturbed sleep, these symptoms were due to his adjustment disorder with depressed mood and were not separate disabilities.  Additionally, the examiner noted that, by definition, the appellant's personality disorder had preexisted service and was not caused by or the result of service-connected activities.  She also noted that the previously diagnosed malingering was not evident on current examination.  Finally, the examiner concluded that the appellant's current psychiatric disability, adjustment disorder with depressed mood, which was first diagnosed in 2004, is secondary to and most likely caused by or a result of his service-connected physical condition.  

At his January 2013 Board hearing, the appellant testified that with the stress from his medical discharge from service, he developed symptoms of depression for which he sought VA treatment in 2004.  He indicated that it was his belief that his psychiatric symptoms stemmed from his service-connected right shoulder injury which had caused pain, disability, difficulty in finding employment, and problems in moving forward with his life.  He indicated that these factors prompted him to seek psychiatric evaluation.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  

In addition, service connection for certain chronic diseases, including a psychosis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

Initially, the Board finds that the evidence of record does not support a finding of direct service connection for an acquired psychiatric disability.  As set forth above, the appellant's service treatment records are entirely negative for findings of a psychiatric disability.  Additionally, the record contains no indication that a psychosis was manifest to a compensable degree within one year of service discharge and the appellant has not contended otherwise.  38 C.F.R. §§ 3.307, 3.309.  Finally, the record contains no probative evidence establishing a relationship between the appellant's current psychiatric disability and his active service or any incident therein.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Under these circumstances, the Board finds no basis upon which to award service connection on a direct basis.  

The Board finds, however, that the evidence of record does support a finding of secondary service connection.  Service connection is currently in effect for status post right shoulder injury, post-operative labral repair and capsulorraphy.  Moreover, the record contains the May 2013 VA psychiatric examination report in which the concluded that the appellant's current acquired psychiatric disability, adjustment disorder with depressed mood, is most likely caused by or a result of his service-connected physical condition.  The Board accords significant probative weight to this opinion, which was based upon an examination of the appellant as well as a review of his medical history and clinical records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Given the evidence set forth above, the Board finds that evidence of record provides a sufficient basis upon which to conclude that the appellant's current acquired psychiatric disability, adjustment disorder with depressed mood, is secondary to his service-connected right shoulder disability.  

Service connection for the appellant's personality disorder, however, cannot be granted as it is not a disease or injury within the meaning of the applicable statute.  38 C.F.R. §§ 3.303(c), 4.9 (2014); see also Morris v. Shinseki, 676 F.3d 1346, 1354-56 (Fed. Cir. 2012); Conley v. Peake, 543 F.3d 1301, 1305 (Fed. Cir. 2008).  


ORDER

Entitlement to service-connection for adjustment disorder with depressed mood is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  

A review of the record shows that the appellant was last examined for VA compensation purposes in March 2010.  Given the appellant's contentions and the evidence currently of record, the Board finds that a new VA examination is necessary to assess the current severity of his service-connected right shoulder disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA's duty to assist also includes obtaining relevant records in the custody of a Federal department or agency, including a VA medical facility and the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  The record in this case shows that the appellant has received regular VA medical care, including treatment for his service-connected right shoulder disability, at the Columbus Community Based Outpatient Clinic (CBOC).  Additionally, at his January 2013 hearing, the appellant testified that he had also received treatment for his service-connected right shoulder disability at the Perry Hill and Montgomery VA medical facilities.  The most recent VA clinical records currently associated with the record, however, are dated in January 2010.  Additionally, the Board notes that, in clinical settings, the appellant has reported that he applied for SSA disability benefits.  See e.g. VA clinical record of September 23, 2004.  The record, however, contains no indication that VA has made an attempt to obtain records from SSA.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain clinical records from the Central Alabama Health Care System, including records from the VA Columbus CBOC and the Montgomery VA Medical Center, for the period from January 2010 to the present.

2.  The AOJ should contact the SSA and request copies of any records associated with the appellant's application for disability benefits.  

3.  The appellant should then be afforded a VA medical examination for the purpose of clarifying the severity and manifestations of his service-connected right shoulder disability.  Access to the appellant's Virtual VA and VBMS files must be made available to the examiner for review in connection with the examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should provide the range of motion of the right shoulder in degrees and state whether there is any form of ankylosis. The examiner should also identify any other symptoms attributable to the appellant's service-connected right shoulder disability and assess the severity of each symptom.  

In addition, the examiner should comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.   If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

A rationale is required for any opinion expressed.

4.  After conducting any additional development deemed necessary, the AOJ should reconsider the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


